             Case 6:20-cv-00477-ADA Document 69 Filed 12/23/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                   §
    BRAZOS LICENSING AND                          §
    DEVELOPMENT,                                  §
                                                  §
            Plaintiff,                            §   CIVIL ACTION NO. 6:20-cv-00477-ADA
      v.                                          §
                                                  §
    DELL TECHNOLOGIES INC., DELL                  §         JURY TRIAL DEMANDED
    INC., AND EMC CORPORATION,                    §
                                                  §
            Defendants.                           §

                          PLAINTIFF’S NOTICE OF THE FILING OF A
                           PETITION FOR INTER-PARTES REVIEW

           Pursuant to the Court’s Published Standard Order Governing Proceedings – Patent Case

(“Order Governing Proceedings”), 1 namely General Issue No. 6, Plaintiff WSOU Investments,

LLC d/b/a Brazos Licensing and Development hereby provides notice that defendants Dell

Technologies Inc., Dell Inc., and EMC Corporation filed a petition requesting inter-partes review

of the patent in-suit, U.S. Patent No. 8,913,489, on December 9, 2020. See IPR2021-00272. The

PTAB has not yet issued a Notice of Filing Date Accorded, and the case schedule will be dictated

by the date of the notice. Plaintiff expects the PTAB will issue a notice within a few weeks. If

the PTAB issues a Notice of Filing Date Accorded on December 23, 2020, a decision on institution

will be expected by June 23, 2021. If trial is instituted on June 23, 2021, a final written decision

will be expected by June 23, 2022.




1
 See https://www.txwd.uscourts.gov/wp-
content/uploads/Standing%20Orders/Waco/Albright/Sample%20Order%20Governing%20Proceedings%20-
%20Patent%20Cases%20110520.pdf
        Case 6:20-cv-00477-ADA Document 69 Filed 12/23/20 Page 2 of 2




Dated: December 23, 2020                   Respectfully submitted,

                                           /s/ James L. Etheridge               .
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com
                                           COUNSEL FOR PLAINTIFF



                              CERTIFICATE OF SERVICE

      I certify that the foregoing document was served upon all counsel of record via the Court's

CM/ECF electronic filing system in accordance with the Federal Rules of Civil Procedure on

December 23, 2020.




                                                   /s/ James L. Etheridge
                                                   James L. Etheridge
